PER CURIAM.
Motion for an appeal from a judgment of the Owen Circuit Court, Honorable Ward Yager, Judge, for $2,000 on an insurance policy issued by appellant protecting appel-lees’ property from damage resulting from “actual contact” by vehicles.
The only question presented is whether or not appellees’ property was damaged by “actual contact” of a vehicle pursuant to the terms of the insurance contract. We are of the opinion that the case was correctly adjudicated by the circuit court.
The motion for an appeal is overruled and the judgment stands affirmed.
CAMMACK, J., not sitting.